After a continuance, for advisement, the opinion of the Court was drawn up by
Weston C. J.
The statute laws in force, at the time of the separation of this State from Massachusetts, underwent a general revision in 1821, whereupon the former statutes, so far as they respected this State, were repealed. The act respecting executors, administrators and guardians, and the conveyance by them of real estate in certain cases, Revised Statutes, ch. 52, contains a general limitation of the liability of executors and administrators. Chapter 62 of the same statutes, limits actions real and personal, to the sev*347eral periods therein prescribed. It bas never been understood in either case, that these statutes began to run only prospectively; and that no part of the period prior to their enactment, could enter into the compulation.
Unless they applied to the past, as well as the future, as the prior statutes were repealed, remedies might be revived, which were barred by former laws. Or if the protection they afforded, when they attached, might be considered as vested ; in all cases, whore the periods of limitation had nearly, hut not quite, expired, a new compulation must begin from the enactment of our statutes, by which the periods would be greatly extended from their first commencement. This would neither accord with the benign policy, which dictated statutes of limitation, nor with the practice of our Courts.
The twelfth section of the statute” first cited, provides, that “ no action by any heir or other person, interested for the recovery of any real estate, sold under such license, shall be sustained, unless such action shall be brought, within the term of five years, after the execution and delivery of the deed, given under such license.” The statute had previously made provision, for granting license to executors and administrators, to sell the real estates of persons deceased, for the payment of their debts, in terms varying very little, if at all, from the former statutes. The words, “ such license,” are not to be limited to such, as might be subsequently granted ; but, in our judgment, embrace also those of a similar character, and for the same object, which had been granted under former laws.
To quiet purchasers, and for the protection of executors and administrators, the legislature thought proper to enact, that sales of this kind should not be disturbed after five years, with certain exceptions, not now in question. There was quite as much reason for extending the limitation to past sales, as to those which might be made in luture. Unless this construction obtains, a sale made before the passage of the last statute, might be defeated at any time within twenty years, while those subsequently made, would become indefeasible in five years. In our opinion, the operation of the statute ought not to be thus narrowed.
*348The case of Holyoke v. Haskins et ux. 5 Pick. 20, may not accord with this construction. A similar question was there raised, under a statute of Massachusetts, containing the same provisions with those before cited from our own. The Court were of opinion, that the limitation did not apply, to past sales. They give no other reason for it, than that otherwise vested rights might be disturbed-This does not appear to us quite satisfactory. If a party under no legal disability, had neglected to prosecute his remedy, for a supposed right, for five years, we think it is competent for the legislative power, to prescribe as a general rule, that the remedy shall no longer be enjoyed. Writs of review, by a former law, might within a limited period, be sued out as of right; but when the law was repealed the right, before available, was defeated. There was formerly no statute. limitation of writs of error. In 1806, it was provided by law in Massachusetts, that no judgment before or subsequently rendered, should be reversed, unless a writ of error should be sued out, within twenty years from the rendition of such judgment. 3 Mass. Laws, 313. The same provision is re-enacted, in the same terms, in this State. Statute of 1821, ch. 52, § 15. This at once foreclosed the remedy, with respect to judgments, however erroneous, which had been rendered more than twenty years. It was deemed no injustice to such as had neglected for that period to prosecute the remedy. And the same reasoning may be applied to the statute under consideration.
But in the case before, us, no vested rights were disturbed by the statute of this State. The limitation therein prescribed, did not begin to run, so as to affect the demandants, until after the passage of the statute, they being minors. Since they became of lull age, they have had as long a time, within which to vindicate their rights, as is allowed to other citizens, or which is deemed consistent with the public good, which is best promoted, by quieting men in their possessions, within reasonable periods.
The tenant being, upon this ground, entitled to retain his verdict, it is unnecessary to examine other objections taken in the cause.

Judgment on the verdict.